Case 1:18-cv-11970-ECR-AMD Document 214 Filed 07/13/20 Page 1 of 3 PageID: 4136



                                                                      [D.I. 151]

                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE



   THE HOMESOURCE, CORP.,                      Civil No. 18-11970 (ECR/AMD)

                  Plaintiff,

         v.

   RETAILER WEB SERVICES, LLC, et
   al.,

                  Defendants.



                                      ORDER
              This matter comes before the Court by way of a discovery

 and   status   telephone      conference   held    on   July   10,   2020,   with

 appearances as set forth on the record. For the reasons set forth

 on the record, and for good cause shown:

              IT IS on this 13th day of July 2020,

              ORDERED   that    the   motion   by   Defendant     Retailer    Web

 Services, LLC for contempt and sanctions against Plaintiff The

 Homesource, Corp. (hereinafter, “Plaintiff”) [D.I. 151] shall be,

 and is hereby, DISMISSED WITHOUT PREJUDICE, with the right to re-

 file, if appropriate, following the resolution of the dispositive

 motions [D.I. 194, 195, and 196], as set forth on the record; and

 it is further
Case 1:18-cv-11970-ECR-AMD Document 214 Filed 07/13/20 Page 2 of 3 PageID: 4137



             ORDERED that, by consent of the parties, discovery shall

 be, and is hereby, stayed pending the resolution of the dispositive

 motions [D.I. 194, 195, and 196], without prejudice to any parties

 right to move to dissolve the stay, as set forth on the record;

 and it is further

             ORDERED that the parties shall meet and confer to resolve

 the objections to Plaintiff’s motion to seal [D.I. 162] by no later

 than August 7, 2020, as set forth on the record; it is further

             ORDERED   that   the   Court    shall     conduct    a   telephonic

 hearing on the motion to seal [D.I. 162], as set forth on the

 record, on August 10, 2020 at 11:00 A.M., utilizing the same dial-

 in instructions as previously provided by the Court; and it is

 further

             ORDERED that the parties shall meet and confer, by no

 later than August 7, 2020, to explore resolution of the case and

 shall discuss what specific information they contend should be

 exchanged prior to the settlement conference, as set forth on the

 record; and it is further

             ORDERED that the parties shall submit, by no later than

 August 7, 2020, a joint letter, by way of fascimile or email at

 njdnef_donio@njd.uscourts.gov,       to    the   Court    setting    forth   the

 parties’ positions concerning the information to be exchanged

 prior to any settlement conference and this submission shall set

 forth     the   specific   areas   of     agreement      and    delineate    any
Case 1:18-cv-11970-ECR-AMD Document 214 Filed 07/13/20 Page 3 of 3 PageID: 4138



 matters/issues to which the parties disagree as set forth on the

 record; it is further

             ORDERED   that   the   Court   shall   schedule   a   telephonic

 conference on August 11, 2020 at 3:00 P.M. concerning settlement

 as set forth on the record. The parties shall utilize the same

 dial-in instructions as previously provided by the Court.




                                    s/ Ann Marie Donio
                                    ANN MARIE DONIO
                                    UNITED STATES MAGISTRATE JUDGE


 cc: Hon. Eduardo C. Robreno
